September 22, 1989



Honorable Pamela K. McKay            Opinion No.    JM-1100
County Attorney
County of Kendall                    Re:   Under what circumstances
204 E. San Antonio Street            section 232.001 of the Local
Suite 1                              Government  Code requires     a
Boerne, Texas 78006                  tract owner to prepare a plat
                                     (RQ-1664)

Dear    Ms. McKay:

            You ask for our interpretation of the requirements    of
       section 232.001(a) of the Local Government Code in regard to
       the preparation ~of a plat by a landowner who divides a tract
       of land outside the limits of a municipality     into two or
       more parts. Section 232.001(a) provides:

                  The owner of a tract of land located
               outside the limits of a municipality        who
               divides the tract into two or more parts to
               lay out a subdivision of the tract, including
               an addition, or to lay out suburban lots or
               building   lots, &     to lay out      streets,
               alleys,  squares, parks, or other  parts of the
               tract intended to be dedicated to public use
               or for the use of purchasers      or owners of
               lots fronting on or adjacent to the streets,
               alleys, squares, parks, or other parts must
               have a plat of the subdivision        prepared.
               (Emphasis added.)

            You say that the section can be read in two ways.
       Under one reading, YOU say, the language "and to lay out
       streets, alleys,  squares, parks, or other parts,"     etc.,
       could be taken to apply only where the division.is "to lay
       out suburban lots or building lots." Under such construc-
       tion, you say, a plat would be required under the subsection
       either when the tract is divided  into two or more parts to
       lay out a subdivision   or addition, QK when the land is
       divided into "suburban lots or building lots" in conjunction
       with which   "streets, alleys, squares, parks, or other
       parts," as described in the subsection, are to be laid out.




                                     p. 5763
Honorable Pamela K. McKay - Page 2      (JM-1100)




     you say that the provisions can also be read to provide
that the platting    requirement  under the subsection    is
triggered only where there is a division of the tract --
whether to lay out a subdivision, addition, or building   or
suburban lots -- &   where "streets, alleys, squares, parks,
or other parts" are to be laid out. Under this reading,   as
you say, a "division of a tract not involving       streets,
alleys, etc., would not require platting"    under the sub-
section.

     Though we concede that the language in question       is
somewhat convoluted, we think that this language on its face
-- particularly the "andW@ in question -- indicates that the
provisions must be read as in your second suggested reading.
The platting   requirement   under the subsection    is   not
triggered unless there is a division   of the tract -- be it
for a subdivision, an addition, or suburban or building lots
-- u     the division also involves the laying out of
Qztreets, alleys,   squares, parks, or other parts"        as
described in the statute.

     Attorney General Opinion JM-781 (1987) implicitly   sup-
ports this reading of section 232.001(a).       That opinion
addressed whether certain divisions   of tracts were subject
to the platting requirement under the provisions in question
prior to their codification   as section 232.001(a).l      No
distinctions were made in the questions presented or in the
responses as to whether the divisions    in question were to
lay'out subdivisions, additions,    or building  or suburban
lots. The opinion addressed whether the absence       of any
dedication of parts of the division for public use relieved
the owner who divided the tract of the platting requirement
and concluded that the absence of dedication for public use,
standing alone, did not settle 'the issue.

        lThe statute refers) to land 'intended for
        public use,' not to iand 'dedicated to public
        use. '  Additionally,  [it refers] to land




     1. The opinion addressed inter  lia the provisions of
article 6702-1, section 2.401, ".T.:.S.   These provisions
were codified in 1987 as section 232.001. Acts 1987, 70th
Leg., ch. 149, 5 1, at 1003.




                              P- 5764
Honorable Pamela K. McKay - Page 3     (JM-1100)




        'intended for public use,      m    the    use   of
        purchasers or owners.'2

     Clearly implicit in this discussion, we think, is that
the platting   requirement  is not triggered    unless   the
division of the tract -- be it for a subdivision,  addition,
or suburban or building lots -- also involves the laying out
of

        streets, alleys, squares, parks, or other
        parts of the tract intended to be dedicated
        to public use or for the use of purchasers or
        owners of lots fronting on or adjacent to the
        streets, alleys, squares, parks, or other
        parts . . . .

Local Gov't Code 5 232.001(a).

     You also express concern about the "legal definitions"
of the terms nsubdivision,t@ "suburban lots," and "building
lots" as used in section 232.001(a).  For example, you ask:
"how small may a rural tract be without becoming a 'suburban
lot,' which requires platting    if roads or streets     are
involved[?]"

     We do note that courts have defined "subdivision,*1 as
used in similar provisions, very broadly. &9 Citv of Lucas
v. North Tex. Mun. Water Dist,; 724 S;W.2d 811, 823     (Tex.
ADD. -.Dallas 1986, writ ref'd n.r.e.) (term "subdivision"
as-used in former article 970a, section 4, V.T.C.S., "may be
simply a division of a tract of land into smaller parts");
Citv of Weslaco v. Caroenter, 694 S.W.2d 60~1, 603 (Tex. App.
- Corpus Christi 1985, writ ref'd n.r.e.) (term as used in
former article 970a, section 4, V.T.C.S., "may refer simply
to the act of partition itselfll); see also Attorney  General



          As codified, the language of section 232.001(a) now
reads2:'untended to be dedicated to public use," rather than
"intended for public use@' as did the predecessor  provisions
of article 6702-1, section 2.401. This slight variation     in
the language in the codified version from that addressed    in
the opinion does not, we think, make the discussion         in
Attorney General Opinion JM-781 of article 6702-1, section
2.401, less apposite to our analysis here of section
232.001(a). &9 Local Gov't Code S 1.001 (no substantive
change intended).




                                 p. 5765
Honorable Pamela K. McKay - Page 4      (JM-1100)




Opinion JM-781   (1987). We do not think it necessary      to
address here whether    the term as used in the language
"subdivision of the tract, including an addition" in section
232.001(a) might mean more specifically a "planned develop-
ment."   Whether given divisions constitute  "subdivisions,11
or "additions,"    or the   laying out of "suburban"
"building" lots would probably   involve questions  of fag:
such that the issue would have to be approached        on a
case-by-case basis.

                       SUMMARY
            Under Local    Government   Code   section
        232.001(a) a division    of a tract of land
        outside the limits of a municipality into two
        or more parts -- whether the division be to
        lay out a subdivision, addition, or suburban
        or building    lots -- is subject to       the
        platting requirements of the subsection   only
        if the division is also to lay out streets,
        alleys, squares, parks, or other parts of the
        tract  intended to be dedicated to public use
        or for the use of purchasers     or owners of
        lots fronting on or adjacent thereto,       as
        provided in the subsection.




                                      JIM     MATTOX
                                      Attorney General of Texas

MARYKELLER
First Assistant Attorney Generai

LCIUMCCRKARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLKY
Special Assistant Attorney General

RICK GILPIN.
Chairman, Opinion Committee

Prepared by William Walker
Assistant Attorney General




                                 p." 5766